Citation Nr: 1342915	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for arthritis of the low back (a low back disability), claimed as chronic lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1964 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran sustained low back injuries in service.

2.  The Veteran has a currently diagnosed disability of arthritis of the low back.

3.  Symptoms of a low back disability were chronic in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a low back disability of arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted in this decision, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, osteoarthritis (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that the low back disability originated in service.  Specifically, he contends that he injured the low back in service, and has had symptoms of a low back disability in service and since discharge from active service.  

As the Board is granting service connection based on presumptive service connection of a "chronic" disease in service (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on continuity of symptomatology (also 38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology theories will not be further discussed.  See 
38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence, the Board first finds that the Veteran sustained low back injuries during service.  The Veteran asserted that he first injured his back while digging ditches.  In support of this report of injury, an October 1965 service treatment report indicated the Veteran's complaint of pain in the lumbar spine and a possible spinal sprain was assessed.  A May 1983 service treatment record revealed another injury of the low back after being dragged behind an automobile.  

The Board finds that the Veteran has a currently diagnosed disability of arthritis of the low back.  The Veteran's VA treatment reports reveal a diagnosis of osteoarthritis of the back.  Most recently, the September 2011 VA examination report revealed a diagnosis of arthritis of the low back by X-ray.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran had a combination of chronic low back manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, during service.  After the October 1965 low back sprain, the Veteran sought treatment for his low back in service every year until 1967.  In a June 1966 record, the Veteran complained of pain in the back, specifically in the lumbar area, and reported a past history of pain for approximately six months.  The August 1967 record indicated a past history of lumbar pain.  At that time, upon physical examination, the Veteran had pain and spasm on flexion.  In reports of medical history from July 1980 and April 1981, prior to the subsequent May 1983 low back injury also during service, the Veteran reported recurrent back pain.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the low back disorder manifested "chronic" symptoms in service.  

In this case, the Veteran sustained injuries to the low back in service and had chronic symptoms of a low back disability in service.  See 38 C.F.R. § 3.303(b).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e. low back pain) are clearly attributable to intercurrent causes such as post-service back injuries.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a low back disability of arthritis (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the low back is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


